Citation Nr: 1703913	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  13-29 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for peripheral neuropathy of the right lower extremity, to include whether separate ratings are warranted for impairment of the sciatic and femoral nerves. 

2.  Entitlement to a rating in excess of 40 percent for peripheral neuropathy of the left lower extremity, to include whether separate ratings are warranted for impairment of the sciatic and femoral nerves. 

3.  Entitlement to a rating in excess of 10 percent for coronary artery disease (CAD) with revascularization and ischemic heart disease.  

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1964 to April 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.

The Veteran was scheduled for a hearing before a decision review officer (DRO) at the RO on March 20, 2014.  On the date of the hearing, he cancelled the hearing with the understanding he would receive VA examinations and a readjudication of the issues on appeal.  As discussed in further detail below, the Veteran was afforded new VA examinations and medical opinions in response to his claims and the AOJ has readjudicated the claims on appeal.  The Board will therefore proceed with a decision in this case without a hearing.  

In July 2015, the Board issued a decision in this appeal, awarding 40 percent evaluations, but not higher, for peripheral neuropathy of the lower extremities throughout the claims period, denying a rating in excess of 10 percent for a heart disability, denying service connection for erectile dysfunction, and finding that the claim for entitlement to TDIU was limited to consideration of the period prior to May 2, 2014.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).   In October 2016, the Court granted a Joint Motion for Remand (JMR) filed by the parties, vacating and remanding portions of the Board's July 2015 decision.  The appeal has now returned to the Board for further action on the claims listed on the title page of this decision.
 
The Board's July 2015 decision also included a remand for a reopened claim for entitlement to service connection for a low back disability.  Service connection for a lumbar strain to include degenerative disc disease was granted in a December 2015 rating decision from the Appeals Management Center (AMC).  An initial 20 percent evaluation was assigned effective September 22, 2010.  The award of service connection for a low back disability in the December 2015 rating decision constitutes a complete grant of the benefits sought on appeal and this claim is no longer before the Board.

The September 2013 statement of the case (SOC), in addition to the issues listed on the first page of this decision, also addressed claims for entitlement to service connection for bilateral cataracts, a left eye scar, a refractive error, and skin conditions diagnosed as seborrheic keratosis and vitiligo.  These claims were not included on the Veteran's October 2013 VA Form 9 and no other substantive appeal was received perfecting them.  The claims were not certified to the Board and the Veteran has not indicated that he wishes to pursue them.  The Board finds that VA has not explicitly or implicitly waived the requirement for a substantive appeal.  See Percy v. Shinseki, 23 Vet.App. 37 (2009).  Thus, the claims for entitlement to service connection for bilateral cataracts, a left eye scar, a refractive error, and skin conditions diagnosed as seborrheic keratosis and vitiligo are not currently before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to perform additional evidentiary development in compliance with the October 2016 JMR.  Specifically, VA examinations are necessary to determine the current severity and manifestations of the service-connected peripheral neuropathy of the lower extremities and CAD and the nature and etiology of the Veteran's erectile dysfunction. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete copies of the Veteran's medical records from the San Juan VA Medical Center (VAMC) for the period beginning June 2014.  

2.  Schedule the Veteran for a VA examination to determine the current severity and manifestations of his service-connected peripheral neuropathy of the bilateral lower extremities.  The claims file must be made available to and reviewed by the examiner.

The examiner should complete a thorough neurological examination of the Veteran's extremities and obtain nerve conduction studies, if practical.  Based on the examination, nerve studies, and review of the claims file, the examiner should identify all sensory and motor impairment of the lower extremities due to the service-connected disability.  The examiner should also provide an opinion with respect to any symptoms as to whether they are mild, moderate, moderately severe, or severe, or result in complete paralysis of any affected nerve.   

The October 2013 VA examiner found that the Veteran's service-connected peripheral neuropathy affects both the sciatic and femoral nerves, but did not provide any discussion as to whether the symptoms associated with each nerve were distinguishable from one other.  To ensure compliance with the October 2016 JMR, the examiner must specifically identify the symptoms associated with the Veteran's neurological impairment of the bilateral sciatic and femoral nerves and determine whether they are distinguishable from one another.  The Veteran contends that separate ratings are warranted for impairment of each nerve.  

The examiner must provide a complete rationale (i.e. basis) for all stated medical opinions with reference to specific evidence in the claims file. 

3.  Schedule the Veteran for a VA cardiac examination to determine the current degree of severity of the service-connected CAD with revascularization and ischemic heart disease.  The claims file must be made available to and reviewed by the examiner.

After conducting any necessary testing, to include exercise testing, an electrocardiogram, an echocardiogram, and/or chest X-ray, the examiner should determine whether the Veteran's service-connected CAD manifests the following:

a)  Congestive heart failure;

b)  The approximate level of metabolic equivalents (METs) where the Veteran experiences dyspnea, fatigue, angina, dizziness, and syncope;

c)  Evidence of cardiac hypertrophy or dilation during testing; and,

d)  Left ventricular dysfunction and the approximate percentage of ejection fraction.

If a laboratory determination of METs by exercise testing cannot be completed for medical reasons, the examiner must provide a statement to this effect explaining why the test is medically contraindicated.  The April 2013 VA examination is inadequate as the examiner performed an interview-based METs test without appropriate explanation.

 A complete rationale should be provided for all medical opinions.

4.  Provide the claims file to a VA examiner with the appropriate expertise to render a medical opinion addressing the etiology of the Veteran's erectile dysfunction.  

Based on a full review of the claims file, the examiner should determine whether it is at least as likely as not that the Veteran's erectile dysfunction is caused or aggravated by diabetes mellitus or any other service-connected disability.  The examiner must comment on whether the Veteran's erectile dysfunction is caused or aggravated by any medication(s) used to treat a service-connected disability, and if so, identify the specific medications.

The October 2011 VA examiner found that the Veteran's erectile dysfunction was not etiologically related to diabetes mellitus as it pre-dated the onset of diabetes and was due to multiple risk factors including natural aging, hypertension, dyslipidemia, smoking history, and medications.  The examiner did not identify which of the Veteran's specific medications was a risk factor for the development of erectile dysfunction. 

The Veteran is service-connected for diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, a low back disability, peripheral vascular disease, CAD with ischemic heart disease, and tinnitus.  The record before the Board establishes that the Veteran first complained of erectile dysfunction in 2007, several years before the onset of diabetes.

The bases for all opinions expressed must be provided.  The examiner must also address the aggravation aspect of the claim for secondary service connection. 

5.  Then, readjudicate the claims on appeal, to include the claim for entitlement to TDIU.  If the benefits sought remain denied, issue a Supplemental Statement of the Case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




